Opinion by
Beaver, J.,
The plaintiff had judgment upon a verdict against the defendants, Martin Glasser and Nellie O. Glasser, and issued an execution thereon, in pursuance of which the sheriff levied upon the separate property of each of the defendants. In the return to the writ of vend, ex., upon which their real estate was directed to be sold, he says: “ At the time of issuing the fi. fa. in this case each of the defendants severally claimed the exemption of property to the value of $300, from levy and sale out of the respective real and personal properties held by each of them in severalty.” It is admitted that the defendants are husband and wife, and it is not denied that the claim to exemption was made in time. Appraisers were appointed by the sheriff who set apart to each of the defendant’s property to the value of $300. Exceptions were filed to the appraisement, so far as it related to the appellant, Nellie O. Glasser, and, upon argument, the exceptions were sustained and the claim of the appellant overruled and the sheriff directed to proceed to execute his writ.
The only question presented by the record is whether, on a judgment recovered in an action of assumpsit against husband and wife, where each owns in severalty and in their respective individual right real and personal property they are each entitled to have exemption from execution to the value of $300, from such property so held by them respectively.
Prior to the passage of the exemption act of 1849, the Act of April 11, 1848, P. L. 536, provided that property owned before or acquired after marriage should be owned, used and en. joyed by a married woman as her own separate property. The Act of June 8, 1893, P. L. 344, provides: “ That hereafter a married woman shall have the same right and power as an unmarried person to acquire, own, possess, control, use, lease, sell *97or otherwise dispose of any property of any kind, real, personal or mixed, and either in possession or expectancy, and may exercise the said right and power in the same manner and to the same extent as an unmarried person.” The Act of April 9, 1849, P. L. 538, provides that property to the value of 1300, owned by or in possession of any debtor shall be exempt from levy and sale on execution or by distress for rent.
The appellant, as is admitted, owned the property claimed by her under the exemption law in severalty. She was a debtor. Why is she not entitled, as any other debtor, to the benefit of the exemption ? If the appellant had been the sister of Martin Glasser, there would, we take it, have been no question as to her right to the exemption but, so far as her property is concerned, she is entitled to all the rights and privileges in relation thereto as an unmarried person. The acts of April 11, 1848, P. L. 536, June 3, 1887, P. L. 332 and June 8,1893, P. L. 344, do not and were not intended to release a married woman from her conjugal relations and marital duties. They do, however, give her absolute control of her separate property with all rights and privileges incident thereto. She is as much a debtor in a judgment such as was obtained in the present case as her husband and is entitled to precisely the same rights in relation thereto as he and, inasmuch as the exemption law provides that “ any debtor ” is entitled to its privileges, she is to be held as so entitled. The acts of assembly herein referred to are simple and easy of construction and, when taken together, cannot be misunderstood. The precise question has not been passed upon, so far as our reported cases show, but the question is not difficult of solution and no amount of discussion can make more plain the simple provisions of the acts of assembly.
The decree of the court below is reversed and the record returned in order that, if no other good cause be shown, the exceptions to the claim of the appellant may be overruled and the appraisement of the property set apart to her be confirmed.